CRIMINAL CASE — BAIL The courts are not authorized to set bail in two amounts with the amount of the required corporate surety or property bond being twice the amount of the required cash bond.  The Attorney General has considered your request for an opinion wherein you ask in effect, the following question: May the courts set bail in a criminal case in two amounts with the amount of the required corporate surety or property bond being twice that of the required cash bond? In 1966, the Oklahoma Legislature enacted a comprehensive act relating to bail bondsmen and the posting of bail.  With respect to cash bonds, 59 O.S. 1323 [59-1323] (1971) provides: "When the defendant has been admitted to bail, he, or another in his behalf, may make a cash bond by depositing with an official authorized to take bail, a sum of money, or non-registered bonds of the United States, or of the State, or of any county, city or town within the State, equal in market value to the amount of such bail, together with his personal undertaking and an undertaking of such other person, if the money or bonds are deposited by another. Upon delivery to the official, in whose custody the defendant is, of a certificate of such deposit, he shall be discharged from custody in the cause." (Emphasis added) Prior to 1966, the statute applicable to cash deposits in lieu of posting a surety bond or otherwise making bail, was that provided by 22 O.S. 1106 [22-1106] (1971), which provides: "A deposit of the sum of money mentioned in the order admitting to bail is equivalent to bail and upon such deposit the defendant must be discharged from custody." A reading of the recent statutes found in 59 O.S. 1301 [59-1301] (1971), et seq. and the statutes found in 22 O.S. 1101 [22-1101] (1971), et seq. reveals that the statutes contemplate setting bail in one amount with provision being made for a deposit of cash in a like amount as one means of meeting the bail requirement. Setting bail in a different amount for a cash deposit than for a surety bond is inconsistent with the express language of the above statutes which contemplate the deposit of cash "in the sum of money mentioned in the order" or "equal in market value to the amount of such bail".  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. The courts are not authorized to set bail in two amounts with the amount of the required corporate surety or property bond being twice the amount of the required cash bond.  (Michael Jackson)